Title: From James Madison to William E. Hũlings, 29 November 1802
From: Madison, James
To: Hũlings, William E.


Sir,
Department of State, Novr. 29 1802
Your letter of the 18th Ult, has duly come to hand, with the extract from the decree of the Intendant prohibiting the deposit of American merchandize at New Orleans without assigning any other on the Banks of the Mississippi. This proceeding can be viewed in no other light than as a direct and palpable infraction of the Treaty of 1795, and a heavy aggression on the immediate interests of the Western part of our Citizens. It has accordingly engaged the earnest attention of the President. Besides an instruction which goes to the Minister Plenipo: of the U. States at Madrid, to represent to the Spanish Government the outrage committed by its Officer, and its responsibility for the injuries which may ensue to American Citizens, it has been thought proper to call for the instant interposition of the Spanish Minister here. Altho’ he has no authority over that at New Orleans, he is too sensible of the misconduct of the Intendant to withhold his urgent advice that the decree be immediately revoked. His letters to that effect are inclosed. He will send others by a Packet Boat from Philada., and a third sett thro’ some other channel. He is positive in deciding that this extraordinary proceeding has issued from the Intendant himself, without orders for the purpose from the Spanish Government. If it be true as stated in the newspapers that the Governor remonstrated against the proceeding, this must have been the case; and if so, it may be hoped that the Intendant will either be reasoned or alarmed out of the fallacy which has misled him. As far as you may find opportunity you will co-operate in making on him the requisite impressions. He may be assured that his decree is considered by the United States as a manifest and gross violation of the Treaty with Spain, that the Spanish Government must assuredly view it in the same light; and consequently that he will be accountable for all the damages to which his Government will be subjected. The extent of these, if the prohibition be continued may be estimated by the amount of produce exposed to its injurious operation. This amount last year was $1,623,672 from the Districts of Mississippi and Kentucky only and from the latter for the first half of this year $591,432: and it must be much more the present year for the whole Western Country.
I make no observations at present on any other regulations at New Orleans which may have accompanied the decree in question, and which may not be consistent with American rights; because they are not as yet distinctly understood, and because they will probably not be continued if the principal wrong be corrected. I am Sir very respectfully Your most Obedt. servt.
James Madison
 

   
   RC (TxU); letterbook copy (DNA: RG 59, IC, vol. 1). RC in a clerk’s hand, with complimentary close and signature by JM.



   
   JM to Pinckney, 27 Nov. 1802.



   
   JM to Yrujo, 25 Nov. 1802.



   
   JM apparently forwarded letters Yrujo wrote to Morales, 26 Nov. 1802, and to Salcedo, n.d., regarding the suspension of the deposit (Whitaker, Mississippi Question, pp. 197–98, 311 n. 21; Charles Gayarré, History of Louisiana [4 vols.; New Orleans, 1903], 3:456; see also Hũlings to JM, 20 Jan. 1803).



   
   The earliest newspaper reports noted that the governor and intendant “were at variance” on the proceedings. Subsequent accounts described the governor as being “resolved to oppose the measure,” reporting that “the most violent hatred and animosity subsists between the Governor & Intendant” (Philadelphia Gazette, 23, 24, and 25 Nov. 1802; Philadelphia Aurora General Advertiser, 24 and 25 Nov. 1802; National Intelligencer, 26 Nov. 1802).


